Citation Nr: 1403782	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran served on active duty from June 1969 to July 1988. 

This case originally came to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision that denied entitlement to a TDIU.  In October 2010 the Board found that the issue of entitlement to a TDIU had been raised by the record and referred it for initial adjudication.  

In a September 2013 decision, the Board remanded the TDIU issue for additional development.  This issue is now before the Board for final appellate consideration.

Despite a September 2013 Board decision denying an evaluation in excess of 60 percent for the Veteran's mitral insufficiency with left ventricular hypertrophy, that issue was addressed again in an October 2013 supplemental statement of the case.  The Veteran's representative offered contentions in support of an increased evaluation in a December 2013 informal hearing presentation (IHP).  However, since the increased evaluation issue is not before the Board, the Board will construe the December 2013 IHP as a new claim for an increased evaluation for mitral insufficiency with left ventricular hypertrophy.  

Thus, the issue of entitlement to an increased evaluation for mitral insufficiency with left ventricular hypertrophy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran contends that he is entitled to a TDIU based on his service-connected heart disability.  In a June 2012 statement, the Veteran provided details about the effects of his heart disability on his employability.  The Veteran stated that his job as a Technical Support Specialist had required him to be able to move and/or install large and bulky computer equipment on a regular basis.  This equipment included servers weighing more than 150 pounds, switches and routers weighing several hundred pounds, and CRT monitors weighing more than 80 pounds.  He said that his private physician's medical advice to lift no more than 50 pounds was a principle factor in his decision to leave his job.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In determining whether the veteran is entitled to a TDIU rating, neither nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19. 

The Veteran's service-connected disabilities are mitral insufficiency with left ventricular hypertrophy, evaluated as 60 percent disabling; diabetes mellitus, type II, evaluated as 20% disabling; osteoarthritis, both knees, evaluated as 10% disabling; hypertension with arteriosclerotic heart disease, evaluated as 10% disabling; psoriasis, evaluated as 10% disabling; chronic lumbosacral strain, evaluated as noncompensable; and neuropathy, mentalis branch, left mandibular nerve, evaluated as noncompensable.  The Veteran's combined disability evaluation is 80%, from February 21, 2013.  It was 70 percent from June 18, 2003.  

The Board finds that the basic schedular requirements for consideration of a TDIU rating have been met throughout the appeal period.  38 C.F.R. § 4.16(a).  The Board further finds that the evidence shows that it is at least as likely as not that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation. 

A January 2008 VA examination report provides that if the Veteran had to pick up a computer at his job it would affect his health, since weightlifting was a contraindication to his medical condition.  A January 2011 VA examination report provides that the Veteran's private physician had forbidden the Veteran from lifting more than 50 pounds.  

The January 2012 VA examination report provides that the Veteran's usual occupation had not been affected by his heart disability.  The report provides the opinion that the Veteran's service-connected heart disability did not impact his ability to work; however, the report provides no rationale for this opinion.

In a June 2012 statement, the Veteran's private treating cardiologist provided that, due to chronic cardiac conditions, the Veteran was limited to lifting 50 pounds or less.  

In a September 2013 VA medical opinion obtained pursuant to the most recent Board remand, an examiner offered the opinion that work restrictions due to the Veteran's service-connected heart disability might include avoidance of prolonged exertion, heavy lifting, heavy carrying of excess poundage (50 pounds).  Allowance to attend medical appointments or procedures would need to be accommodated.  Limitations related to the service-connected knee disabilities were noted to include use of assistive devices for ambulation as prescribed, frequent rest periods, "prolonged standing or sitting without breaks and avoidance of at-risk activities.  These restrictions would need to be accommodated."  The examiner further noted that work restrictions related to the service-connected lumbosacral strain may include avoidance of prolonged standing or sitting, lifting, carrying, bending, and twisting during episodes of pain.  Use of pain medication and muscle relaxants can affect dexterity and alertness.  Safety issues would need to be evaluated at the worksite.  

The examiner stated that it was at least as likely as not that the Veteran's service-connected heart disability and his combined service-connected disabilities did render the Veteran from being gainfully employed for heavy duty occupations.  It was at least as likely as not that the Veteran's service-connected heart disability and his combined service-connected disabilities did not render the Veteran from being gainfully employed for light duty or desk-job occupations.  

The examiner explained that after military service the Veteran worked as a Network Engineer with computer systems for the LA Department of Health and Hospitals from 1991 to 2009.  The January 2011 VA examination report indicated that the Veteran had completed a BS degree in computer science and in sociology, in addition to a Master's degree in systems management.  The January 2012 VA examination found normal LV function/LVEF 60% with echocardiographic severe LVH, and METS >7-10, but did not indicate a functional impact.  Medical history noted that the Veteran could walk on a treadmill for 45 minutes three times per week.  The January 2011 VA examination report did indicate that the Veteran had a 50-pound weight lifting restriction imposed by his cardiologist.  The July 2009 VA examination found no occupational effect with some affect on ADLS of chores, exercise, sport and recreation.  Therefore, based on current education level and previous C&P exams, while the Veteran might have restrictions that needed to be accommodated, it was at least as likely as not the Veteran's heart conditions did not render the Veteran incapable of at least light duty or sedentary work.

In light of the September 2013 VA medical opinion, the determinative issue in this case is whether the Veteran can only be employed in heavy duty occupations, or can be employed in light duty or sedentary occupations.  The Board finds that the Veteran's service-connected disabilities, education and long-term employment history preclude light duty or sedentary occupations.  

The most recent VA examiner noted the Veteran's service-connected back disability required avoidance of prolonged sitting or standing.  Further, use of pain medication and muscle relaxants could affect alertness and raise safety issues.  Although the opinion itself is unclear, it appears the examiner made the same finding regarding the service-connected knee disabilities.  The Veteran himself has testified that his previous work experience required lifting heavy computer equipment.  Specifically, it involved moving and/or installing large and bulky computer equipment (servers weighing more than 150 pounds, switches and routers weighing several hundred pounds, and CRT monitors weighing more than 80 pounds).  There is no reason to doubt the Veteran's credibility.  Moreover, the Veteran worked at his prior position for nearly 20 years.  Given this extensive professional experience installing heavy computer equipment, it is not clear that he would now be qualified for light duty or sedentary work.  In fact, as far as sedentary jobs are concerned, the January 2008 VA examination determined that even picking up a computer at work could affect the Veteran's health.  

As a result of the foregoing evidence, the Board finds that the Veteran is entitled to a TDIU. 

ORDER

A TDIU is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


